Title: To Thomas Jefferson from James Simpson, 1 June 1793
From: Simpson, James
To: Jefferson, Thomas


Gibraltar, 1 June 1793. Having been detained by contrary winds, the vessel this letter goes by also brings his letter of 22 May, to which he adds intelligence of the capture off Cape Gata by an Algerine row boat of an American schooner from Cartagena, the Lark, Captain Pulling, and the escape of her master and crew to Spain. Muley Suliman, to whom most provinces have sent deputies, remains at Rabat and has sent part of his army to Shauia or Tremecena to give the alcaides Benasser and Belarosi an opportunity to join him, they having been independent and uncommitted to any of the contending princes. When Spain supported Muley Ischem against Yezid and Slema it only had communication with the part of the empire under Ischem’s dominion. Now Spanish vessels have received permission to trade as before with all the ports, and according to the best authority the court at Madrid will be one of the first to send an ambassador  to Suliman as soon as he establishes himself at Morocco. The reported sailing of the Toulon fleet has not been confirmed. The allied army has entered France and is before Condé and Valenciennes.
